669 S.E.2d 745 (2008)
COUNTRYWIDE HOME LOANS, INC.
v.
BANK ONE, N.A., as Trustee, and Priority Trustee Services of NC, L.L.C., as Substitute Trustee.
No. 293P08.
Supreme Court of North Carolina.
December 11, 2008.
Wendy A. Owens, Savannah, GA, for Bank One & Priority Trustee.
*746 Alan B. Powell, Christopher C. Finan, High Point, for Countrywide.
Prior report: ___ N.C.App. ___, 661 S.E.2d 259.

ORDER
Upon consideration of the petition filed on the 24th day of June 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of December 2008."